www.enterconnect.com November 16, 2007 CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM TOTAL OFFERING Minimum Subscription Per Investor: $100,000 Minimum Offering:$500,000 Maximum Offering:$2,000,000 OFFERING PRICE PER UNIT $100,000 (Each Unit Consists of Common Stock With Warrants to Purchase Common Stock) THIS CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM (THIS “MEMORANDUM”) SUPERSEDES IN FULL THOSE CERTAIN CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUMS DATED OCTOBER 3 AND 17, 2007 (COLLECTIVELY, THE “PRIOR MEMORNADUM”).THE PRIOR MEMORANDUM WAS FURNISHED TO CERTAIN PARTICIPATING BROKERS AND NO SUBSCRIPTION WAS EFFECTED UNDER IT.OFFERINGS UNDER THE PRIOR MEMORANDUM HAVE BEEN ABANDONED. SHOULD ANY PERSON INVEST IN RELIANCE OF THE PRIOR MEMORANDUM OR ANY OTHER DOCUMENT, SUCH INVESTMENT WILL BE RETURNED TO THAT PERSON IMMEDIATELY UPON RECEIPT, WITHOUT ANY DEDUCTION. ANY PERSON WHO RECEIVED THE PRIOR MEMORANDUM MAY REQUEST THE COMPANY TO PROVIDE IT WITH A COMPARISON WITH THIS MEMORANDUM. This Memorandum is solely for the person whose name appears below (the “Recipient”) and is not to be printed or reproduced in any manner whatsoever.The Recipient agrees not to distribute, reproduce or use any of the information contained in this Memorandum except with the prior written permission of EnterConnect, Inc.By accepting delivery of this Memorandum, the Recipient hereby acknowledges and agrees to be bound by the foregoing confidentiality provisions.Further,the Recipientacknowledges the need to conduct his own thorough investigation and exercise his own due diligence before considering any investment in the Company. RECIPIENT: November , 2007 Print Name: Number of Offering Circular: ENTERCONNECT, INC. 100 Century Center Court, Suite 650 San Jose, CA95112-4537 CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM OFFERING UNITS (Each Unit Consists of Common Stock With Warrants to Purchase Common Stock) Minimum Offering:$500,000 Maximum Offering:$2,000,000 OFFERING PRICE PER UNIT $100,000 EnterConnect, Inc., a Nevada corporation (the “Company”) hereby offers (this “Offering”) units (the “Units”) consisting of certain number of its Common Stock, par value $0.001 per share (the “Common Stock”) and certain number of warrants (the “Warrants”) to purchase Common Stock. Each Unit comprises 133,333 shares of Common Stock at a price per share of $0.75 and Warrants to purchase 66,666 shares of Common Stock, at a price per share of $1.50. The Company plans to use the proceeds of this Offering in connection with its distribution of the EnterConnect product suite and for general corporate purposes, including working capital. THE PURCHASE OF THE UNITS INVOLVES A HIGH DEGREE OF RISK.See“RISK FACTORS” for a discussion of certain factors that should be considered by prospective investors. Offering Price Net Proceeds to Company (2) (3) Per Unit (1) $ 100,000 $ 100,000 Minimum Offering $ 500,000 $ 450,000 Maximum Offering $ 2,000,000 $ 1,800,000 (1) Payable in full upon subscription. (2) Does not include selling commissions of ten percent (10%) of the purchase price in the event the Company retains the services of a placement agent, in its sole discretion.Commissions will be paid only to broker-dealers that are members of the Financial Industry Regulatory Authority who have agreed to sell the Units on behalf of the Company. (3) After deducting expenses of approximately $50,000 for legal, accounting, printing and other costs associated with the offering. -i- THE SECURITIES OFFERED HEREIN HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR WITH THE SECURITIES COMMISSION OF ANY STATE.NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR THE SECURITIES COMMISSION OF ANY STATE HAS REVIEWED OR PASSED UPON THE ACCURACY OR ADEQUACY OF THIS OFFERING.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. ALL OFFERS AND SALES OF THE UNITS ARE MADE IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE FEDERAL SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), UNDER SECTION 4(2) OF THE SECURITIES ACT AND REGULATION D PROMULGATED THEREUNDER AND APPLICABLE STATE SECURITIES LAWS. THE UNITS CANNOT BE RESOLD UNLESS THEY ARE SUBSEQUENTLY REGISTERED OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE.THERE IS AND WILL BE NO PUBLIC MARKET FOR THE UNITS IN THE IMMEDIATE FUTURE.ACCORDINGLY, THE UNITS SHOULD BE PURCHASED ONLY AS A LONG-TERM INVESTMENT. THE COMPANY WILL FILE A REGISTRATION STATEMENT WITHIN THIRTY (30) DAYS FROM THE LAST CLOSING OF THIS OFFERING FOR THE REGISTRATION OF THE SECURITIES OFFERED HEREIN BUT THERE CAN BE NO ASSURANCE THAT THE SECURITIES WILL BE REGISTERED AND IF REGISTERED, THERE WILL BE A PUBLIC MARKET FOR THE SECURITIES.SEE REGISTRATION RIGHTS PAGE 3. THE UNITS ARE BEING OFFERED AND SOLD ONLY TO PERSONS WHO ARE “ACCREDITED INVESTORS” WITHIN THE MEANING OF REGULATION D. EACH INVESTOR SHOULD BE KNOWLEDGEABLE ABOUT, AND EXPERIENCED IN, INVESTMENTS OF THIS TYPE, SHOULD BE ABLE TO BEAR THE ECONOMIC RISK OF THIS INVESTMENT FOR AN INDEFINITE PERIOD, AND MAY ACQUIRE UNITS FOR INVESTMENT PURPOSES ONLY AND NOT WITH A VIEW TO, OR FOR RESALE IN CONNECTION WITH, ANY DISTRIBUTION OF SECURITIES. PURCHASERS OF UNITS WILL BE REQUIRED TO AGREE, BY SIGNING A CONFIDENTIAL SUBSCRIBER QUESTIONNAIRE AND A SUBSCRIPTION AGREEMENT (THE FORMS OF WHICH ARE ATTACHED HERETO AS EXHIBITS C AND D, RESPECTIVELY), THAT THEY WILL NOT OFFER, SELL OR OTHERWISE PLEDGE, HYPOTHECATE OR TRANSFER THE SECURITIES UNLESS SUCH SECURITIES ARE REGISTERED OR AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF ANY APPLICABLE STATE SECURITIES LAW IS AVAILABLE. THIS PRIVATE PLACEMENT MEMORANDUM DOES NOT CONSTITUTE AN OFFER OR SOLICITATION WITH RESPECT TO THE UNITS IN ANY JURISDICTION IN WHICH SUCH OFFER OR SOLICITATION IS UNAUTHORIZED. NO OFFERING LITERATURE OR ADVERTISING IN WHATEVER FORM MAY BE EMPLOYED IN THE OFFERING OF THE UNITS EXCEPT FOR THE PRIVATE PLACEMENT MEMORANDUM.NO DEALER, SALESMAN, OR ANY OTHER PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR TO MAKE ANY REPRESENTATION RELATED TO THIS OFFERING OTHER THAN AS SET FORTH IN THIS PRIVATE PLACEMENT MEMORANDUM.THE COMPANY RESERVES THE RIGHT TO WITHDRAW OR MODIFY THIS OFFERING AND RETURN AMOUNTS TENDERED AT ANY TIME PRIOR TO THE COMPLETION OF THIS OFFERING.THE COMPANY RESERVES THE RIGHT TO TERMINATE THIS OFFERING AT ANY SUCH TIME AND TO SELL LESS THAN ALL OF THE UNITS OFFERED HEREUNDER (BUT NOT LESS THAN THE MINIMUM OFFERING). -ii- THE STATEMENTS CONTAINED IN THE PRIVATE PLACEMENT MEMORANDUM CONCERNING THE COMPANY, THE RIGHTS, INTERESTS, AND OBLIGATIONS OF THE INVESTORS, AND THE VARIOUS DOCUMENTS RELATING THERETO ARE MERELY A SUMMARY AND DO NOT PURPORT TO BE COMPLETE.COMPLETE ACCESS TO ALL DOCUMENTS AND RECORDS OF THE COMPANY WILL BE MADE AVAILABLE TO EACH OFFEREE AND HER OR HIS PURCHASER REPRESENTATIVE, IF ANY, UPON REQUEST OF THE COMPANY AT THE FOLLOWING ADDRESS: ENTERCONNECT, INC. 100 CENTURY CENTER COURT, SUITE 650 SAN JOSE, CALIFORNIA 95112 ATTENTION: SAM JANKOVICH, CHIEF EXECUTIVE OFFICER PHONE 408-441-9500 THE PRIVATE PLACEMENT MEMORANDUM CONSTITUTES AN OFFERING ONLY TO PERSONS RETURNING THE ENTERCONNECT, INC. CONFIDENTIAL SUBSCRIBER QUESTIONNAIRE TO THE DESIGNATED REPRESENTATIVE OF THE COMPANY.ANY REPRODUCTION HEREOF, IN WHOLE OR IN PART, OR ANY DIVULGENCE OF THE CONTENTS HEREOF, IN WHOLE OR IN PART, WITHOUT THE PRIOR CONSENT OF THE COMPANY IS PROHIBITED. THE OFFEREE ACCEPTING DELIVERY OF THIS PRIVATE PLACEMENT MEMORANDUM AGREES PROMPTLY TO RETURN TO THE COMPANY THIS PRIVATE PLACEMENT MEMORANDUM AND ANY OTHER DOCUMENTS OR INFORMATION FURNISHED TO HIM IF THE OFFEREE DOES NOT AGREE TO PURCHASE ANY OF THE UNITS OFFERED HEREBY. IMPORTANT NOTICES PROSPECTIVE INVESTORS MUST NOT CONSTRUE THE CONTENTS OF THIS MEMORANDUM AS INVESTMENT, LEGAL OR TAX ADVICE.EACH INVESTOR SHOULD CONSULT HIS OR HER OWN INVESTMENT ADVISOR, LEGAL COUNSEL AND TAX ADVISOR AS TO THE BUSINESS, LEGAL, TAX AND OTHER RELATED MATTERS CONCERNING THIS INVESTMENT. *** -iii- NEITHER THE DELIVERY OF THIS MEMORANDUM, NOR ANY SALE MADE HEREUNDER SHALL, UNDER ANY CIRCUMSTANCES, CREATE AN IMPLICATION THAT THERE HAS BEEN NO CHANGE IN THE MATTERS SET FORTH HEREIN SINCE THE DATE OF THIS MEMORANDUM. *** NO OFFERING LITERATURE OR ADVERTISING IN WHATEVER FORM MAY BE EMPLOYED IN THIS OFFERING EXCEPT FOR THIS MEMORANDUM.NO PERSON HAS BEEN AUTHORIZED TO MAKE ANY REPRESENTATION WITH RESPECT TO THE SECURITIES OFFERED HEREIN. *** THIS OFFERING CAN BE WITHDRAWN BY THE COMPANY AT ANY TIME BEFORE CONSUMMATION AND IS SPECIFICALLY MADE SUBJECT TO THE CONDITIONS DESCRIBED IN THIS MEMORANDUM.IN CONNECTION WITH THIS OFFERING AND SALE OF THE SECURITIES, THE COMPANY RESERVES THE RIGHT, IN ITS SOLE DISCRETION, TO REJECT ANY SUBSCRIPTION. *** STATEMENTS CONTAINED HEREIN AS TO THE CONTENTS OF ANY AGREEMENT OR OTHER DOCUMENTS ARE SUMMARIES AND, THEREFORE, ARE NECESSARILY SELECTIVE AND INCOMPLETE. COPIES OF THE DOCUMENTS REFERRED TO HEREIN MAY BE OBTAINED FROM THE COMPANY AND ARE AVAILABLE FOR INSPECTION AT THE OFFICES OF THE COMPANY. *** SALES OF THE SHARES CAN BE CONSUMMATED ONLY BY ACCEPTANCE BY THE COMPANY OF THE OFFERS TO PURCHASE TENDERED TO THE COMPANY BY PROSPECTIVE INVESTORS. *** PROSPECTIVE INVESTORS AND THEIR REPRESENTATIVES, ACCOUNTANTS AND ATTORNEYS ARE ENCOURAGED TO ASK QUESTIONS OF, AND RECEIVE ANSWERS FROM, THE COMPANY CONCERNING THE TERMS AND CONDITIONS OF THIS OFFERING AND TO OBTAIN ADDITIONAL INFORMATION CONCERNING THE COMPANY. *** -iv- NOTICES AND LEGENDS SECURITIES CERTAIN JURISDICTIONS REQUIRE NOTICES TO OFFEREES OF SECURITIES AND/OR LEGENDS TO BE PLACED ON CERTIFICATES REPRESENTING THE SECURITIES OFFERED BY AN ISSUER, IMPOSE RESTRICTIONS ON HOW ISSUERS OFFER AND SELL SECURITIES, OR REQUIRE ISSUERS OF SECURITIES TO ALERT INVESTORS OF CERTAIN LAWS RELATING TO THE OFFER AND SALE OF SECURITIES.INVESTORS AND THEIR REPRESENTATIVES SHOULD REVIEW THE MATERIALS SET FORTH BELOW CAREFULLY TO DETERMINE WHETHER ANY OF THE MATERIALS APPLY TO THEM. The presence of a legend for any given State reflects only that a legend may be required by that State and should not be construed to mean an offer or sale may be made in any particular State. This Memorandum may be supplemented by additional State legends.If an investor is uncertain as to whether or not offers or sales may be lawfully made in any given State, the investor is hereby advised to contact the Company. FOR RESIDENTS OF ALL STATES IN MAKING AN INVESTMENT DECISION, INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF THE COMPANY AND THE TERMS OF THIS OFFERING, INCLUDING THE MERITS AND RISKS INVOLVED. THE SECURITIES OFFERED HEREIN HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPROVED BY THE SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION”) OR ANY SECURITIES REGULATORY AUTHORITY IN ANY STATE, NOR HAS THE COMMISSION OR ANY STATE AUTHORITY PASSED UPON THE ACCURACY OR ADEQUACY OF THIS CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE FINANCIAL RISKS OF AN INVESTMENT IN THE COMPANY FOR AN INDEFINITE PERIOD OF TIME. The rest of this page intentionally left blank -v- SPECIFIC STATE DISCLOSURES CALIFORNIA RESIDENTS ONLY IT IS UNLAWFUL FOR THE HOLDER OF ANY SECURITY TO CONSUMMATE A SALE OR TRANSFER OF THIS SECURITY, OR ANY INTEREST THEREIN, OR TO RECEIVE ANY CONSIDERATION THEREFOR, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA, EXCEPT AS PERMITTED IN THE COMMISSIONER’S RULES. THE SALE OF SECURITIES WHICH ARE THE SUBJECT OF THIS MEMORANDUM HAVE NOT BEEN QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF THE SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO THE QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT FROM THE QUALIFICATIONS BY SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA CORPORATIONS CODE.THE RIGHTS OF ALL PARTIES TO THIS MEMORANDUM ARE EXPRESSLY CONDITIONED UPON THE QUALIFICATION BEING OBTAINED UNLESS THE SALE IS SO EXEMPT. CONNECTICUT RESIDENTS ONLY THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE UNIFORM SECURITIES ACT OF CONNECTICUT, AS AMENDED. THE SECURITIES CANNOT BE SOLD OR TRANSFERRED EXCEPT IN A TRANSACTION WHICH IS EXEMPT UNDER SUCH ACT OR PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT. THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE BANKING COMMISSIONER OF THE STATE OF CONNECTICUT NOR HAS THE COMMISSIONER PASSED UPON THE ACCURACY OF THIS OFFERING.ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL. INDIANA RESIDENTS ONLY THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER SECTION 3 OF THE INDIANA SECURITIES ACT AND THEREFORE, CANNOT BE RESOLD OR TRANSFERRED UNLESS THEY ARE SO REGISTERED OR UNLESS AN EXEMPTION FROM REGISTRATION IS AVAILABLE. NEW JERSEY RESIDENTS ONLY THESE SECURITIES ARE OFFERED IN RELIANCE ON AN EXEMPTION FROM REGISTRATION UNDER THE NEW JERSEY UNIFORM SECURITIES LAW. THE SECURITIES HAVE NOT BEEN REGISTERED UNDER SAID LAW AND MAY NOT BE RE-OFFERED FOR SALE, TRANSFERRED OR RESOLD WITHOUT COMPLIANCE WITH THE REGISTRATION PROVISIONS OF SAID LAW OR AN EXEMPTION THEREFROM. THE BUREAU OF SECURITIES OF NEW JERSEY HAS NOT PASSED UPON THE ACCURACY OR COMPLETENESS OF THIS MEMORANDUM AND DOES NOT RECOMMEND OR ENDORSE THE PURCHASE OF THE SECURITIES. i NEW YORK RESIDENTS ONLY THIS CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM DOES NOT KNOWINGLY CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR KNOWINGLY OMIT TO STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS MADE, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING. IT CONTAINS A FAIR SUMMARY OF THE MATERIAL TERMS OF DOCUMENTS PURPORTED TO BE SUMMARIZED HEREIN. THIS MEMORANDUM HAS NOT BEEN FILED WITH OR REVIEWED BY THE ATTORNEY GENERAL OF THE STATE OF NEW YORK PRIOR TO ITS ISSUANCE AND USE. THE ATTORNEY GENERAL OF THE STATE OF NEW YORK HAS NOT PASSED ON AND HAS NOT ENDORSED THE MERITS OF THIS OFFERING. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL. GEORGIA RESIDENTS ONLY IT IS UNLAWFUL FOR ANY PERSON TO OFFER FOR SALE OR TO SELL ANY SECURITIES TO ANY PERSON IN THE STATE OF GEORGIA UNLESS: (1) THE SECURITIES ARE SUBJECT TO AN EFFECTIVE REGISTRATION STATEMENT; (2) THE SECURITY OR TRANSACTION IS EXEMPT UNDER CODE SECTION 10-5-8 OR CODE SECTION 10-5-9, RESPECTIVELY; OR (3) THE SECURITY IS A FEDERAL COVERED SECURITY. Stock certificates issued to an investor that is a resident of Georgia shall bear the following legend: THESE SECURITIES HAVE BEEN ISSUED OR SOLD IN RELIANCE ON PARAGRAPH (13) OF CODE SECTION 10-5-9 OF THE GEORGIA SECURITIES ACT OF 1973, AND MAY NOT BE SOLD OR TRANSFERRED EXCEPT IN A TRANSACTION WHICH IS EXEMPT UNDER SUCH ACT OR PURSUANT TO AN EFFECTIVE REGISTRATION UNDER SUCH ACT. TEXAS RESIDENTS ONLY The offer and sale of securities to residents of the State of Texas is exempted from the registration requirements of the Texas Securities Act, as amended, pursuant to Section 5(I)(a).The offering is also exempt from registration pursuant to Regulation 114.4(b) promulgated pursuant to the Texas Securities Act. ii- KENTUCKY RESIDENTS ONLY PURSUANT TO KENTUCKY REVISED STATUTES §292.340, IT IS UNLAWFUL FOR ANY PERSON TO OFFER OR SELL ANY SECURITY IN KENTUCKY, UNLESS THE SECURITY IS REGISTERED UNDER CHAPTER , OR THE SECURITY OR TRANSACTION IS EXEMPT UNDER THIS CHAPTER, OR THE SECURITY IS A COVERED SECURITY. MARYLAND RESIDENTS ONLY THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE MARYLAND SECURITIES ACT, BY REASON OF SPECIFIC EXEMPTIONS THEREUNDER RELATING TO THE LIMITED AVAILABILITY OF THE OFFERING. THESE SECURITIES CANNOT BE RESOLD, TRANSFERRED OR OTHERWISE DISPOSED OF TO ANY PERSON OR ENTITY UNLESS SUBSEQUENTLY REGISTERED UNDER THE SECURITIES ACT OR THE MARYLAND SECURITIES ACT, IF SUCH REGISTRATION IS REQUIRED. FLORIDA RESIDENTS ONLY THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE FLORIDA SECURITIES AND INVESTOR PROTECTION ACT AND ARE BEING SOLD IN RELIANCE UPON THE EXEMPTION CONTAINED IN SECTION 517.061(11) OF SUCH ACT. PURSUANT TO SECTION 517.061(11) OF THE FLORIDA STATUTES, IF SECURITIES ARE SOLD TO FIVE OR MORE FLORIDA RESIDENTS, FLORIDA INVESTORS WILL HAVE A THREE (3) DAY RIGHT OF RESCISSION, INVESTORS WHO HAVE EXECUTED A SUBSCRIPTION AGREEMENT MAY ELECT, WITHIN THREE (3) BUSINESS DAYS AFTER THE FIRST TENDER OF CONSIDERATION THEREFOR, TO WITHDRAW THEIR SUBSCRIPTION AND RECEIVE A FULL REFUND (WITH INTEREST) OF ANY MONEY PAID BY THEM.SUCH WITHDRAWAL WILL BE WITHOUT ANY FURTHER LIABILITY TO ANY PERSON. TO ACCOMPLISH SUCH WITHDRAWAL, AN INVESTOR NEED ONLY SEND A LETTER OR TELEGRAM TO THE COMPANY AT THE ADDRESS SHOWN HEREIN INDICATING HIS INTENTION TO WITHDRAW. SUCH LETTER OR TELEGRAM MUST BE SENT AND POSTMARKED PRIOR TO THE END OF THE AFOREMENTIONED THIRD BUSINESS DAY. IF SENDING A LETTER, AN INVESTOR SHOULD SEND IT BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO ENSURE THAT IT IS RECEIVED AND TO EVIDENCE THE TIME WHEN IT IS MAILED. ANY ORAL REQUESTS FOR RESCISSION SHOULD BE ACCOMPANIED BY A REQUEST FOR OR CONFIRMATION THAT THE ORAL REQUEST WAS RECEIVED ON A TIMELY BASIS. The rest of this page intentionally left blank iii- TABLE OF CONTENTS Page SUMMARY OF THE OFFERING 1 RISK FACTORS 6 INVESTOR SUITABILITY STANDARDS 13 USE OF PROCEEDS 14 CAPITALIZATION 16 THE BUSINESS OF THE COMPANY 18 RECENT EVENTS 32 LEGAL PROCEEDINGS 33 DIRECTORS AND OFFICERS OF THE COMPANY; COMPENSATION; OWNERSHIP 34 DESCRIPTION OF CAPITAL STOCK 36 TERMS OF THE UNITS AND THE OFFERING 37 CERTAIN FEDERAL INCOME TAX CONSEQUENCES 42 LEGAL MATTERS; EXPERTS 45 ACCESS TO ADDITIONAL INFORMATION; OFFERING PROCEDURE 46 APPENDICES Exhibit A – Subscription Agreement Exhibit B – Form of Subscriber Questionnaire Exhibit C – Form of Warrant Exhibit D – Escrow Agreement Exhibit E – Historical Financials iv- Cautionary Note Regarding Forward-Looking Statements Any statements that express, or involve discussions as to, expectations, beliefs, plans, objectives, assumptions or future events or performance (often, but not always, through the use of words or phrases such as “will result,” “are expected to,” “anticipated,” “plans,” intends,” “will continue,” “estimated,” and “projection”) are not historical facts and may be forward-looking and, accordingly, such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results or performance of the Company to be materially different from any future results or performance expressed or implied by such forward-looking statements. Any forward-looking statement in this private placement memorandum and supporting exhibits speaks only as of the date on which such statements is made, and the Company undertakes no obligation to update any forward-looking statement or statements to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events. New factors emerge from time to time, and it is not possible for management to predict all of such factors. Further, management cannot assess the impact of each such factor on the business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. INVESTORS ARE URGED TO EVALUATE INVESTMENT IN THE COMPANY AND TO ASK ALL RELEVANT QUESTIONS OF MANAGEMENT CONCERNING THE COMPANY AND ITS PROPOSED BUSINESS. The rest of this page intentionally left blank -i- SUMMARY OF THE OFFERING The Company EnterConnect Inc., a Nevada corporation (“EnterConnect”, the “Company”, “we” or “us”) was formed on November 13, 2006 as Priority Software, Inc.The Company was formed to acquire, develop, market and sell EnterConnect®, a software program that provides document management, content management, collaboration, search and security.In November 2006, the Company commenced a Regulation D Offering of its securities to acquire the EnterConnect platform from Enterpulse, Inc., a Georgia corporation.The Company offered $100,000 Units comprised of 10% Series A Convertible Debentures and 60,000 warrants to purchase shares of the Company’s common stock at exercise prices of $2.00, $3.00 and $4.00.The Company raised a total of $2,112,732 in the Offering.In addition, the Company conducted a private placement on July 31, 2007 of its securities solely to accredited investors.
